 Fill in this information to identify the case
 Debtor name          Ryan's Electrical Services, LLC.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 Case number
 (if known)                                                                                                         Check if this is an
                                                                                                                     amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                               12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                        Current value of
                                                                                                                             debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Community State Bank acount                                   Checking account                                                          $0.00
3.2.    US Bank checking account                                      Checking account                                                     $30,408.40
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                           $30,408.40


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                          page 1
Debtor         Ryan's Electrical Services, LLC.                                              Case number (if known)
               Name

                                                                                                                           Current value of
                                                                                                                           debtor's interest
7.     Deposits, including security deposits and utility deposits

       Description, including name of holder of deposit

7.1.    Security deposit on leased premises                                                                                           $3,750.00
8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Description, including name of holder of prepayment

9.     Total of Part 2.
       Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                      $3,750.00


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

          No. Go to Part 4.
          Yes. Fill in the information below.
                                                                                                                           Current value of
                                                                                                                           debtor's interest
11. Accounts receivable

11a. 90 days old or less:            $423,942.49             –              $20,000.00                = ..............            $403,942.49
                             face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:               $112,962.38             –              $10,000.00                = ..............            $102,962.38
                             face amount                         doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                   $506,904.87


 Part 4: Investments

13. Does the debtor own any investments?

          No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                              Valuation method             Current value of
                                                                                              used for current value       debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

           Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

           Name of entity:                                                 % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

           Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                           $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

          No. Go to Part 6.
          Yes. Fill in the information below.




Official Form 206A/B                             Schedule A/B: Assets -- Real and Personal Property                                            page 2
Debtor       Ryan's Electrical Services, LLC.                                        Case number (if known)
             Name

     General description                         Date of the     Net book value of     Valuation method           Current value of
                                                 last physical   debtor's interest     used for current value     debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

     Inventory                                   12/31/2019             $169,941.51 Auction of materials                    $15,000.00
20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                            $15,000.00

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method           Current value of
                                                                 debtor's interest     used for current value     debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                  $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes

Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 3
Debtor       Ryan's Electrical Services, LLC.                                           Case number (if known)
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method         Current value of
                                                                    debtor's interest    used for current value   debtor's interest
                                                                    (Where available)
39. Office furniture

     Office furniture and equipment: computers,
     desks, chairs                                                        $108,040.38    Auction value                      $20,000.00
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                            $20,000.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes
 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method         Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value   debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. 2018 Chevy Express                                                                                                     Unknown
47.2. 2019 Chevy Express                                                                                                     Unknown
47.3. 2019 Chevy Malibu                                                                                                      Unknown
47.4. 2019 Chevy Silverado                                                                                                   Unknown
47.5. 2018 Silverado                                                                                                         Unknown
47.6. 2018 Silverado                                                                                                         Unknown
47.7. 2018 Chevy Malibu                                                                                                      Unknown
47.8. (VIN Ending) (Vehicles)

      196 2017 Silveradod C1500
      050 2017 Silverado C1500                                                           Auction                            $25,800.00




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 4
Debtor        Ryan's Electrical Services, LLC.                                           Case number (if known)
              Name

47.9. (VIN Ending) (Vehicles)
       256 2012 Chevy Colorado
       232 2012 Chevy Colorado
       321 2007 Chevy Colorado
       435 2009 Chevy Colorado
       457 2009 Chevy Colorado
       718 2009 Chevy Colorado
       107 2005 Chevy Colorado
       305 2009 Chevy 2500 Express
       204 2008 Chevy Express AWD
       309 2005 Ford E250
       102 1999 Ford F350                                                                 Auction/Market                            $26,194.00
47.10. Trailers (6)                                                                       Market/Auction                             $6,000.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

      3 scissor lifts @$5,000.00 each
      Handtools @ $7,500.00                                                               Auction value                             $22,500.00
51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                    $80,494.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
     Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes
 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                          $0.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 5
Debtor       Ryan's Electrical Services, LLC.                                            Case number (if known)
             Name


Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes. Fill in the information below.

     General description                                           Net book value of       Valuation method         Current value of
                                                                   debtor's interest       used for current value   debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                    $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes
Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes. Fill in the information below.

                                                                                                                    Current value of
                                                                                                                    debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

     Loan to sharedholder Ryan Etten / offset by obligation on capital contributions                                        $143,106.67
78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                            $143,106.67


Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                      page 6
Debtor          Ryan's Electrical Services, LLC.                                                                Case number (if known)
                Name

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes
Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                         Current value of                         Current value of
                                                                               personal property                        real property


80. Cash, cash equivalents, and financial assets.                                       $30,408.40
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                       $3,750.00

82. Accounts receivable. Copy line 12, Part 3.                                        $506,904.87

83. Investments. Copy line 17, Part 4.                                                         $0.00

84. Inventory. Copy line 23, Part 5.                                                    $15,000.00

85. Farming and fishing-related assets.                                                        $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                          $20,000.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                 $80,494.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9................................................................                              $0.00

89. Intangibles and intellectual property.                                                     $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                  +       $143,106.67

91. Total. Add lines 80 through 90 for each column.                    91a.           $799,663.94           +    91b.                 $0.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.......................................................................................   $799,663.94




Official Form 206A/B                                     Schedule A/B: Assets -- Real and Personal Property                                                    page 7
 Fill in this information to identify the case:
 Debtor              Ryan's Electrical Services, LLC.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 Case number                                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the               $1,014.66           $1,014.66
                                                                claim is: Check all that apply.
Alan R. Atwood
2732 Chicago Ave.                                                  Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Des Moines                            IA      50317             Accrued Vacation
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



     2.2   Priority creditor's name and mailing address         As of the petition filing date, the               $3,750.00           $3,750.00
                                                                claim is: Check all that apply.
Bill J. Mangano
721 First Street                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Redfield                              IA      50233             Accrued Vacation
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
Debtor        Ryan's Electrical Services, LLC.                                       Case number (if known)

 Part 1:       Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim       Priority amount


  2.3      Priority creditor's name and mailing address     As of the petition filing date, the                $833.20          $833.20
                                                            claim is: Check all that apply.
Bob W. Mangano
1214 Thomas Street                                             Contingent
                                                               Unliquidated
PO Box 79                                                      Disputed

                                                            Basis for the claim:
Redfield                           IA      50233            401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



  2.4      Priority creditor's name and mailing address     As of the petition filing date, the                $153.33          $153.33
                                                            claim is: Check all that apply.
Bob W. Mangano
1214 Thomas Street                                             Contingent
                                                               Unliquidated
PO Box 79                                                      Disputed

                                                            Basis for the claim:
Redfield                           IA      50233            Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



  2.5      Priority creditor's name and mailing address     As of the petition filing date, the                $330.00          $330.00
                                                            claim is: Check all that apply.
Brenden J. Etten
5041 Southfork Lane                                            Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Waterloo                           IA      50701            401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                       page 2
Debtor      Ryan's Electrical Services, LLC.                                         Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


  2.6    Priority creditor's name and mailing address       As of the petition filing date, the                $460.50           $460.50
                                                            claim is: Check all that apply.
Brittany L. Finn
5041 Southfork Lane                                            Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Waterloo                           IA     50701             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



  2.7    Priority creditor's name and mailing address       As of the petition filing date, the               $1,861.64         $1,861.64
                                                            claim is: Check all that apply.
Carrie M. Etten
5041 Southfork Lane                                            Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Waterloo                           IA     50701             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



  2.8    Priority creditor's name and mailing address       As of the petition filing date, the                $899.32           $899.32
                                                            claim is: Check all that apply.
Chad M. Malone
1501 W. Howard Street                                          Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Knoxville                          IA     50138             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
Debtor      Ryan's Electrical Services, LLC.                                         Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


  2.9    Priority creditor's name and mailing address       As of the petition filing date, the                $474.08           $474.08
                                                            claim is: Check all that apply.
Chad M. Malone
1501 W. Howard Street                                          Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Knoxville                          IA     50138             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



 2.10    Priority creditor's name and mailing address       As of the petition filing date, the               $1,093.65         $1,093.65
                                                            claim is: Check all that apply.
Chadrick O. Johnson
1420 4th STreet                                                Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Nevada                             IA     50201             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



 2.11    Priority creditor's name and mailing address       As of the petition filing date, the                $378.40           $378.40
                                                            claim is: Check all that apply.
Chadrick O. Johnson
1420 4th Street                                                Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Nevada                             IA     50201             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
Debtor      Ryan's Electrical Services, LLC.                                         Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.12    Priority creditor's name and mailing address       As of the petition filing date, the               $4,846.15         $4,846.15
                                                            claim is: Check all that apply.
Craig A. Zehner
6911 NW 84th Ave.                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Johnston                           IA     50313             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



 2.13    Priority creditor's name and mailing address       As of the petition filing date, the               $5,266.59         $5,266.59
                                                            claim is: Check all that apply.
Dennis W. Hammer Jr.
7721 N. 95th Ave.                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Baxter                             IA     50028             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



 2.14    Priority creditor's name and mailing address       As of the petition filing date, the               $1,647.00         $1,647.00
                                                            claim is: Check all that apply.
Dennis W. Hammer Jr.
7721 N. 95th Avenue W.                                         Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Baxter                             IA     50028             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5
Debtor       Ryan's Electrical Services, LLC.                                        Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.15     Priority creditor's name and mailing address      As of the petition filing date, the               $3,511.90         $3,511.90
                                                            claim is: Check all that apply.
Don K. Joradn
66670 Hwy 210                                                  Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Maxwell                            IA     50161             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



 2.16     Priority creditor's name and mailing address      As of the petition filing date, the               $5,363.24         $5,363.24
                                                            claim is: Check all that apply.
Don K. Jordan
66670 Hwy 210                                                  Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Maxwell                            IA     50161             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



 2.17     Priority creditor's name and mailing address      As of the petition filing date, the                $871.50           $871.50
                                                            claim is: Check all that apply.
Harley N. Dotzenrod
4544 NE McDougal Lane                                          Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Ankeny                             IA     50021             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 6
Debtor      Ryan's Electrical Services, LLC.                                         Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.18    Priority creditor's name and mailing address       As of the petition filing date, the               $2,700.97         $2,700.97
                                                            claim is: Check all that apply.
Jeff. A. Schutte
1948 McKimber Street                                           Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Harvey                             IA     50119             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



 2.19    Priority creditor's name and mailing address       As of the petition filing date, the               $4,197.31         $4,197.31
                                                            claim is: Check all that apply.
Jeff. A. Schutte
1948 McKimber Street                                           Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Harvey                             IA     50119             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



 2.20    Priority creditor's name and mailing address       As of the petition filing date, the                $186.08           $186.08
                                                            claim is: Check all that apply.
Jerad R. Snyder
2121 E. Cauler Ave. #15                                        Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Des Moines                         IA     50320             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
Debtor       Ryan's Electrical Services, LLC.                                        Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.21    Priority creditor's name and mailing address       As of the petition filing date, the               $4,779.20         $4,779.20
                                                            claim is: Check all that apply.
Joe Squire
809 E. 18th Street N                                           Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Newton                             IA     50208             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



 2.22    Priority creditor's name and mailing address       As of the petition filing date, the                $222.25           $222.25
                                                            claim is: Check all that apply.
Justin A. Sams
2860 NE 51st Court                                             Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Des Moines                         IA     50317             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



 2.23    Priority creditor's name and mailing address       As of the petition filing date, the                 $61.87             $61.87
                                                            claim is: Check all that apply.
Matthew L. Johnson
1608 High View Drive                                           Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Mt. Vernon                         IA     52314             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 8
Debtor      Ryan's Electrical Services, LLC.                                         Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.24    Priority creditor's name and mailing address       As of the petition filing date, the               $6,298.16         $6,298.16
                                                            claim is: Check all that apply.
Mike Funk
1212 W. Belle Ave.                                             Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Howards Grove                      IA      53083            401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



 2.25    Priority creditor's name and mailing address       As of the petition filing date, the                  $1.50              $1.50
                                                            claim is: Check all that apply.
Oleksandr S. Synytsya
1031 Lisbon Drive                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Knoxville                          IA     50138             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



 2.26    Priority creditor's name and mailing address       As of the petition filing date, the               $1,118.86         $1,118.86
                                                            claim is: Check all that apply.
Randy L. Lange
1621 North 4th Ave. W                                          Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Newton                             IA     50208             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 9
Debtor       Ryan's Electrical Services, LLC.                                        Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.27    Priority creditor's name and mailing address       As of the petition filing date, the               $1,012.65         $1,012.65
                                                            claim is: Check all that apply.
Randy L. Lange
1621 North 4th Ave. W                                          Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Newton                             IA     50208             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



 2.28    Priority creditor's name and mailing address       As of the petition filing date, the               $6,346.12         $6,346.12
                                                            claim is: Check all that apply.
Ryan Etten
5041 Southfork Lane                                            Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Waterloo                           IA     50701             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



 2.29    Priority creditor's name and mailing address       As of the petition filing date, the               $3,189.98         $3,189.98
                                                            claim is: Check all that apply.
Scott A. Satterlee
1021 Lake Ave.                                                 Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Evansdale                          IA     50707             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
Debtor      Ryan's Electrical Services, LLC.                                         Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.30    Priority creditor's name and mailing address       As of the petition filing date, the               $1,516.80         $1,516.80
                                                            claim is: Check all that apply.
Scott F. Howell
903 Border Street                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
New Virginia                       IA     50210             401(k) Funds Owed
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 5   )



 2.31    Priority creditor's name and mailing address       As of the petition filing date, the               $2,741.67         $2,741.67
                                                            claim is: Check all that apply.
Scott F. Howell
903 Border Street                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
New Virginia                       IA     50210             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



 2.32    Priority creditor's name and mailing address       As of the petition filing date, the                $388.35           $388.35
                                                            claim is: Check all that apply.
Travis B. Clark
510 E 17th Street, Apt. 48                                     Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Newton                             IA     50208             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 11
Debtor      Ryan's Electrical Services, LLC.                                         Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim       Priority amount


 2.33    Priority creditor's name and mailing address       As of the petition filing date, the                $220.80          $220.80
                                                            claim is: Check all that apply.
Vincent S. Tsygipalo
604 N. 7th Street                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Chariton                           IA     50049             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



 2.34    Priority creditor's name and mailing address       As of the petition filing date, the                $115.75          $115.75
                                                            claim is: Check all that apply.
Zachary B. Allen
1801 W. Wahkonsa Ave.                                          Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Polk City                          IA     50226             Accrued Vacation
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                      page 12
Debtor        Ryan's Electrical Services, LLC.                                         Case number (if known)

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                 $243,764.87
                                                                   Check all that apply.
Van G. Miller                                                       Contingent
Family Charitable Foundation                                        Unliquidated
c/o Beecher Law Firm                                                Disputed
620 Lafayette Street, PO Box 178                                   Basis for the claim:
Waterloo                                 IA       50704            --

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 13
Debtor      Ryan's Electrical Services, LLC.                                  Case number (if known)

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                 $67,853.48

5b. Total claims from Part 2                                                              5b.   +            $243,764.87


5c. Total of Parts 1 and 2                                                                5c.                $311,618.35
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 14
 Fill in this information to identify the case:


 Debtor Name Ryan's Electrical Services, LLC.

 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF IOWA

 Case number (if known):                                                                                                                                                                 Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                12/15



 Part 1:            Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
         Copy line 88 from Schedule A/B.............................................................................................................................                                $0.00

     1b. Total personal property:
         Copy line 91A from Schedule A/B...........................................................................................................................                         $799,663.94

     1c. Total of all property
         Copy line 92 from Schedule A/B.............................................................................................................................                        $799,663.94


 Part 2:            Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.......................................                                                   $1,012,975.02

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................                                        $67,853.48

     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                            +     $243,764.87


4.   Total liabilities
     Lines 2 + 3a + 3b.............................................................................................................................................................       $1,324,593.37




Official Form 206Sum                                            Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
 Fill in this information to identify the case and this filing:
 Debtor Name         Ryan's Electrical Services, LLC.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 Case number
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:



                Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                Schedule H: Codebtors (Official Form 206H)

                A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                Amended Schedule

                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 05/15/2020                       X /s/ Ryan Etten
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Ryan Etten
                                                             Printed name
                                                             Ryan Etten
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF IOWA
                                               WATERLOO DIVISION

  IN RE:   Ryan's Electrical Services, LLC.                                          CASE NO.

                                                                                     CHAPTER       11

                                                     Certificate of Service


I hereby certify that on the date reflected on this filing, the foregoing instrument was filed electronically with the Clerk of
Court using the CM/ECF system which sent notification of such filing to all registered users party to this case.

               /s/ Robert C. Gainer
